Simmons, C. J.
Where á defendant, imprisoned under an action of trover where bail was required, petitioned the judge of the court in which the suit was pending, for his discharge, and it satisfactorily appeared that he *559was unable to produce the property or to give security for the eventual condemnation money, there was no error in discharging the defendant on his own recognizance and awarding the cost of the proceeding against the plaintiff. Ragan v. Chicago Packing and Provision Co., 93 Ga. 712.
Argued April 21,
Decided May 21, 1897.
Petition for discharge. Before-Judge Fish. Sumter county. October 17, 1896.
Speer & Lee, for plaintiffs in error.

Judgment affirmed.


All the Justices concurring, except Pish, J., disqualified.